By the Court,

Sutherland, J.
I think the order appealed from should be reversed, with costs. The order is too sweeping and general. It is, that the defendant George W. Platt produce for the inspection, examination and copying of the plaintiff, all the books and papers containing the partnership accounts, and also all papers, letters, &c., made or signed by Nathan C. Platt, after a certain date. It is evident from the pleadings 'and affidavit on which the order was made, that the purpose of the plaintiff or of his attorney wds to discover a cause of action, not to discover particular entries or papers which the plaintiff or his attorney had reasonable grounds for thinking were existing within the defendant Geo. W. Platt’s control, to show the fraud alleged iff the complaint. The affidavit for the discovery neither specifies, nor refers to, any particular entry, or to any particular paper, nor does it *558state any fact, or circumstance, to show the materiality or necessity of an inspection of all these books and papers.
[New York General Term,
June 7, 1869.
The action is brought by the plaintiff as a judgment and execution creditor, to set aside an alleged transfer of property, for fraud. The purpose of the discovery pro'ceeding was, to have all the books, papers, &c., produced, so that the plaintiff or his attorney might see whether he could not find some entry, so far tending to show the fraud as to authorize proceeding to trial. I think this* was -asking far more than could be legitimately granted.
The plaintiff is not the representative of Nathan 0. Platt, the deceased partner. He makes the representatives' of Nathan 0. Platt parties defendants. The order therefore cannot be justified on the ground that a partner, or his representative, has a right to an inspection of all the partnership books and papers.
It is not alleged in the complaint that the real estate described therein was partnership .property. It would be quite consistent with the complaint to infer that it was the individual property of Nathan-0. Platt.
In no view of the complaint can it be said that the action is for the adjustment or settlement of partnership affairs or accounts.
In addition to what has been said, I would say that the affidavit for the discovery should have been made by the plaintiff, or some reason shown for the attorney making it.
I repeat, that I think the order should be reversed, with costs.
Geo. G. Barnard, Cardozo and Sutherland, Justices.]